DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-9 and 13-21 drawn to a method, classified in B29C 64/118.
Claims 10-12 drawn to an article, classified in B33Y 80/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  Here, the product as claimed can be made by another and materially different process that does not require additively manufacturing techniques.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Joshua Kube on 03/05/221 to request an oral election to the above restriction requirement. Applicant’s election without traverse of claims 1-9 and 13-21 is acknowledged.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the oral election on 03/05/201.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6
Claim 13 recites the limitation “the sacrificial material” in line 8.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, the limitation is interpreted as --the sacrificial support --. 
Claims 14-21 which depend from claim 13 are similarly rejected.
Claim 14 recites the limitation “the sacrificial support material” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, the limitation is interpreted as --the core of the sacrificial support--. 
Claim 16 recites the limitation “the continuous ceramic fiber” in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, the limitation is interpreted as --a continuous ceramic fiber --. 
Claim 16 recites the limitation “extruding” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, the limitation is interpreted as --depositing--. 
Claim 16 recites the limitation “the additive manufacturing device” in lines 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, the limitation is interpreted as --an additive manufacturing device--. 
Claim 17 recites the limitation “the continuous ceramic fiber” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, the limitation is interpreted as --a continuous ceramic fiber--. 
Claim 17 recites the limitation “extruding” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, the limitation is interpreted as --depositing--. 
Claim 18
Claim 19 recites the limitation “the sacrificial support material” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, the limitation is interpreted as --the sacrificial support--. 
Appropriate correction is required. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 recites an additive manufacturing technique to deposit a sacrificial support. Claim 19 is recites the limitation “wherein depositing the sacrificial support material comprises additively manufacturing the sacrificial support material” which does not further limit claim 13. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 13-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2019/0009472) in view of Hymas (US 2020/0016823).
Regarding claims 1-4, 6-7, 9, 13-16, and 19
Mark further teaches that a cavity or tube (feature) is left behind when support material is dissolved or removed (removing the core of the sacrificial material to result in a feature; wherein the removing the core of the sacrificial support comprises dissolving) ([0349]). The cavity or tube (feature) is formed in part by matrix 1504 (coating of sacrificial support) since only the support 1506 is dissolved. Accordingly, matrix 1504 (coating of sacrificial support) remains and is coupled to material feed options core 1502 (reinforcement material) after the removal of the support 1506.
Mark specifies a fiber reinforced composite filament ([0097]). Mark further teaches that the continuous core reinforced filament may be formed by adding a resin matrix or coating to a solid continuous core or a prepreg in a heated conduit or extrusion nozzle (coating a continuous … fiber with a matrix material or a matrix material precursor prior to or while extruding the continuous … fiber material from the additive manufacturing device) ([0123]). 
 Mark fails to teach a ceramic matrix composite, wherein the core comprises a ceramic, nor a continuous ceramic fiber.
 However, in the same field of endeavor, the additive manufacturing of composite structures made of metal fibers, Hymas teaches a method wherein a layer of polymer can be formed using fused filament fabrication (FFF) (also known as Fused Deposition Modeling (FDM)), while continuous fibers can be embedded within polymer structures of the layer using a metal fiber composite (MFC) technique ([0041]). Hymas specifies that the continuous metal fiber (continuous monofilament) may be a non-polymer coated metal material (e.g., ceramic) ([0045]). 
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Mark by selecting a ceramic material for the core in the form of a continuous ceramic fiber to make a ceramic matrix composite as taught by Hymas since the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP 2144.07. One would have been motivated to select ceramic core in the form of a continuous ceramic fiber because metal fibers provide thermal coupling between open volumes defined by the polymer structures ([0004]).
Regarding claims 8 and 18, as applied to claims 1 and 13, respectively, the combination teaches the limitations previously discussed.
Although the combination does not specify wherein a minimum curvature of a surface of the feature comprises a minimum bend radius of the continuous reinforcement material nor wherein a minimum curvature of a surface of the feature comprises the minimum bend radius of the continuous ceramic fiber, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination such that minimum bend radius of the continuous ceramic fiber or continuous reinforcement material is the same of the minimum curvature of the feature, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. MPEP 2144.04(IV)(A)-(B).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2019/0009472) in view of Hymas (US 2020/0016823), as applied to claims 1 and 13, respectively, and in further view of Nielson-Cole (US 2019/0134971).
Regarding claims 5 and 17, as applied to claims 1 and 13, respectively, the combination teaches the limitations previously discussed.
Although the combination teaches removing the sacrificial support material, it fails to teach introducing a matrix material or a matrix material precursor after extruding the continuous reinforcement material and before removing the sacrificial support material nor introducing a matrix material or a matrix material precursor after extruding a continuous ceramic fiber and before removing the core.
However, in the same field of endeavor, additive manufacturing techniques, Nielsen-Cole teaches a method wherein hybrid composite structure 211 is heated in an oven to a high-temperature in an oxygen-free environment until bulk 104 undergoes pyrolysis ([0120]).  Subsequent hybrid composite structure 211, once encased within mold cavity 313 and support structure 210, may be injected with a liquid metal to yield a complex alloy structure ([0120]).  The injected substance is an epoxy based secondary matrix (matrix material or a matrix material per courser) that may include matrix strengthening fibers such as glass, carbon fiber, steel particles, nano-sized ceramic powders, and the like ([0121]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination by injecting a secondary matrix after the composite structure has been formed as taught by Nielsen-Cole since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C). One would have been motivated in order to provide matrix strengthening fibers to the composite.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2019/0009472) in view of Hymas (US 2020/0016823), as applied to claim 13, and in further view of Chapiro (US 2019/0299522).
Regarding claim 20, as applied to claim 13, the combination teaches the limitations previously discussed.
Although the combination teaches wherein the coating comprises a first layer on the core, the combination fails to teach a second layer on the first layer, wherein the second layer comprises silicon.
However, in the same field of endeavor, fiber-reinforced 3D printing, Chaprio teaches a method wherein the highest level of fiber protection would be with a silicon carbide (SiC) coating ([0368]). Chaprio teaches that an outer coating or layer on the fiber is necessary to prevent liquid silicon from reacting with the fiber surface and permit some amount of slip, which is beneficial in CMCs ([0367]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination to include an second layer on the core comprising silicon since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C). One would be motivated in order to provide the highest level of fiber protection ([0368]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2019/0009472) in view of Hymas (US 2020/0016823) and Chapiro (US 2019/0299522), as applied to claim 20, and in further view of DeBacker (US 2020/0047402).
Regarding claim 21
The combination fails to teach wherein the coating comprises at least one of a rare earth silicate, a zirconia-based thermal barrier coating, or a hafnia-based thermal barrier coating.
However, in the same field of endeavor, methods for printing 3-Dimensional objects, DeBacker teaches a method wherein he feeding system can include a reel containing a continuous fiber and a fiber pathway ([0039]). For example, the continuous fiber may include ceramics (e.g., zirconia, etc.) ([0039]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination by selecting a zirconia-based thermal barrier coating in order to produce a zirconia ceramic continuous fiber as taught by DeBacker since the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP 2144.07. One would have been motivated to select a zirconia coating in order to provide improvements or advantages for depositing material on forms that have an irregular and/or smooth shape. ([0038]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        
	/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743